DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woller et al. (US 2005/0003012).
Regarding claims 1-3, Woller discloses a gel matrix comprising:
5.0% polyacrylic acid (general formula I); 
25.0% diethylene glycol; and
15.0% water (table in para 0037; Example 10).
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clamen et al. (US 2008/0152816).
Regarding claims 1-3, Clamen discloses a curable composition comprising:
a composition including polyacrylic acid (general formula I) in combination with pentaerythritol (para 0053); and
admixing the components with water or one or more aqueous solvent (para 0022).
Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ericson et al. (US 2018/0250433).
Regarding claims 1-6
a first polyacrylic acid crosslinked with pentaerythritol (tetravalent alcohol) and/or allyl sucrose (crosslinking general formula [5]);
a second polyacrylic acid crosslinked with divinyl glycol (crosslinking general formula [10]); and
water in the mixture less than or about 2 wt.% (para 0008).
Claims 1-3 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2016/0164099).
Regarding claims 1-3, Wang discloses a binder for a silicon-based anode comprising:
polyacrylic acid (PAA);
glycerol (alcohol); and
distilled water (para 0035).
Regarding claims 7-12, Wang discloses Si particles (para 0036) and conductive carbon (para 0037).
Regarding claim 13, Wang discloses coating the slurry on a copper foil and placing the electrode into vacuum overnight to evaporate the water (para 0047).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS BARCENA/Primary Examiner, Art Unit 1723